Exhibit 10.17

 

[LOGO APPEARS HERE]

 

November 30, 1997      

Open Text Inc.

2201 S. Waukegan Road

Bannockburn, IL 60015 USA

www.opentext.com • info@opentext.com

TEL: 847-267-9330 • FAX: 847-267-9332

 

Mr. Anik Ganguly

21700 Northwestern Highway

10th Floor

Southfield, MI 48075

 

 

Dear Anik:

 

We are please to offer you employment with Open Text Corporation. You have been
a valued employee with Campbell Services Inc. and we would like to work with you
to make the joining of these two companies what we know they can be—the new
whole is greater than the sum of its parts. Please note that this offer is
conditional upon the closing of the Purchase agreement between FTP and Open Text
Corporation. Your employment will start on the first day after the Purchase
Agreement is closed.

 

If you have any questions or require any clarification, please contact Beth
Tarter, Vice President Human Resources.

 

The terms of the offer are as follows.

 

1. Position:

Executive Vice President, On Time or other such position to which you may be
assigned from time to time.

 

2. Start Date:

Effective with the close of the Purchase Agreement.

 

3. Location:

Metropolitan Detroit Area

 

4. Reporting to:

Brett Newbold, President or as may be determined by the company from time to
time.

 

5. Compensation:

Annual salary of $151,000US payable the 15th and last day of the month. You will
be eligible for a bonus up to 50% of your base salary. This bonus will be based
50% on Corporate Attainment (revenue and profit goals) and 50% on Individual
Objectives to be agreed upon.

 

 

Company policy is that performance reviews are conducted annually and will
coincide with the anniversary of your original hire



--------------------------------------------------------------------------------

Letter to offer to Anik Ganguly

 

 

date. Salary increases are not automatic, and are dependent on individual
performance.

 

6. Stock Options:

You will be eligible for options on 25,000 shares of Open Text stock, pending
approval by the Board of Directors. The price at which these options will be
made available to you is the closing price of the shares on the NASDAQ exchange
on your hire date. These options will vest over the four (4) year period in
equal amounts of 6,250 shares commencing one (1) year from your date of hire.
These options will vest immediately in the event of the sale or change of
control of Open Text Corporation.

 

7. Benefits:

You will be entitled to participate in the Open Text Inc. insurance plans
effective with your date of hire. You are required to complete and return, on a
timely basis, the enclosed enrollment form in order to participate in these
insurance plans. These benefits include Life Insurance, Long Term Disability,
Medical and Dental insurance, a Flexible Spending Account and the 401(k) Plan
with enrollment at the start of the next quarter. If you enroll, the Flexible
Spending Account will be effective January 1, 1998.

 

8. Vacation:

You will be entitled to three weeks (15 days) vacation in accordance with
Company policy.

 

9. Confidentiality, Non-Solicitation & Disclosure:

This offer is contingent upon your signing the enclosed Confidentiality,
Non-Solicitation & Non-disclosure agreement.

 

10. Indemnification:

The Company shall indemnify and hold you harmless to the extent provided in its
then-current Articles of Organization or By Laws. You agree to promptly notify
the Company of any actual or threatened claim arising out of or as a result of
your employment with the Company.

 

11. Employment at Will, Severance and Termination:

As a matter of business policy, Open Text Corporation has the right to terminate
your employment at will, at any time, with or without prior notice, whether such
termination is with or without Cause. Since the basis of your employment is “at
will”, you also have the right to terminate your employment with Open Text
Corporation at any time. Any modification of this “at will” policy with respect
to any employee must be in writing and signed by the President of Open Text
Corporation. No policy, program, plan or benefit of Open Text Corporation shall
(in any way) modify or affect Open Text Corporation’s “at will” employment
policy.

 

 

If such termination occurs (other than for cause) then the Company shall pay you
for six (6) months as severance payments. These severance payments shall be made
to you with the regular payroll cycle and you may continue your participation in
the Group Medical and Dental Insurance Plans during your severance period. You
will



--------------------------------------------------------------------------------

Letter to offer to Anik Ganguly

 

not be eligible to participate in Life Insurance, Long Term Disability or 401(k)
Plan, as these plans require status as an active employee.

 

We ask that you confirm your acceptance of this offer by signing below and
returning one copy to the attention of Jody Friedman, Human Resources Manager,
On Time on or before noon on December 4, 1997. Please include a signed copy of
the company non-competition and non-disclosure agreement.

 

Again, on behalf of Open Text we are pleased that we are able to offer you
employment. If you have any questions about the terms of this offer, or if you
require any clarification, please contact us. We look forward to the opportunity
of working closely with you to achieve our mutual objectives.

 

 

Sincerely,

 

/s/ Brett Newbold

Brett Newbold

President

 

 

 

/s/ Beth Tarter

Beth Tarter

Vice President Human Resources

 

 

I agree to be bound by the terms of this offer and the attached Confidentiality,
Non-Solicitation and Non-Disclosure agreement.

 

Accepted                 /s/ Anik Ganguly                                       
                                  Date: 12-Jan-1998                            

Anik Ganguly



--------------------------------------------------------------------------------

(General)

 

OPEN TEXT CORPORATION

 

EMPLOYEE CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT

 

As an employee of Open Text Corporation or any related or affiliated company
(the “Company”):

 

A.    I understand and agree that I have a responsibility to protect and avoid
the unauthorized use or disclosure of confidential information of the Company;
and

 

B.    I have a responsibility not to solicit or entice away from the Company any
customer of the Company or any employee of the Company.

 

I.    Confidential Information.    For purposes of this Agreement, the term
“confidential information” means all information that is not generally known and
which I obtained from the Company, or learn, discover, develop, conceive or
create during the term of my employment with the Company, and which relates
directly to the business or to assets of the Company. Confidential information
includes, but is not limited to: inventions, discoveries, know-how, ideas,
computer programs, designs, algorithms, processes and structures, product
information, research and development information, lists of clients and other
information related thereto, financial data and information, business plans and
processes, and any other information of the Company that the Company informs me,
or which I should know by virtue of my position or the circumstances in which I
learned it, is to be kept confidential. Confidential information also includes
information obtained by the Company in confidence from its vendors or its
clients. Confidential information may or may not be labeled as “confidential”.
If I am unsure as to whether information is “confidential”, I will ask my
manager for assistance.

 

Confidential information does not include any information that has been made
generally available to the public. It also does not include any general
technical skills or general experience gained by me during my employment with
the Company. I understand that the Company has no objection to my using these
skills and experience in any new business venture or employment following the
cessation of my employment with the Company.

 

I recognize and acknowledge that in the course of my employment with the Company
I may obtain knowledge of confidential and proprietary information of a special
and unique nature and value and I may become familiar with trade secrets of the
Company relating to the conduct and details of the Company’s business. While I
am employed by the Company and for a period of three years following the
cessation of my employment I agree:

 

A.    to keep confidential and hold in secrecy and not disclose, divulge,
publish, reveal or otherwise make known, directly or indirectly, or suffer or
permit to be disclosed, divulged, published, revealed or otherwise made known to
any person whatsoever, or used (except for the benefit and proper purposes of
the Company), and shall faithfully do all in my power to assist the Company in
holding in secrecy all of the Company’s confidential information as defined
above.

 

B.    to keep confidential and hold in secrecy and not disclose, divulge,
publish, reveal or otherwise make known, directly or indirectly, or suffer or
permit to be disclosed,

 

 

 

November 24, 1997 General Agreement

page 1



--------------------------------------------------------------------------------

divulged, published, revealed or otherwise made known to any person whatsoever,
or used (except for the benefit and proper purposes of the Company) any and all
secrets or confidential information related to the Company’s activities or
affairs which I now know or which are hereafter disclosed or made known to me or
otherwise learned or acquired by me, including information respecting the
business affairs, prospects, operations or strategic plans respecting the
Company, which knowledge I gain in my capacity as an employee of the Company and
which knowledge is not publicly available or disclosed.

 

II.    Agreement Not to Solicit.    I agree that while I am an employee of the
Company and for six (6) months thereafter that I will:

 

A.    not solicit or entice or attempt to solicit or entice away from the
Company any of the employees of the Company to enter into employment or service
with any person, business, firm or corporation other than the Company;

 

B.    not solicit or entice or attempt to solicit or entice away from the
Company any customer or any other person, firm or corporation dealing with the
Company.

 

III.    Return of Documents.    Upon the cessation of my employment with the
Company for any reason, I agree to return to the Company all records, documents,
memoranda, or other papers, copies or recordings, tapes, disks containing
software, computer source code listings, routines, file layouts, record layouts,
system design information, models, manuals, documentation and notes as are in my
possession or control. I acknowledge and agree that all such items are strictly
confidential and are the sole and exclusive property of the Company.

 

IV.    General.

 

A.    I further represent and warrant that I have not entered into any Agreement
with any previous or present employer which would prevent me from accepting
employment with the Company or which would prevent me from lawfully executing
this Agreement.

 

B.    I understand that the obligations outlined in this Agreement are the
concern and responsibility of all employees of the Company. I agree to report in
writing any violations of these policies to my manager or to the Vice-President
of Human Resources.

 

C.    All the provisions of this Agreement will be deemed severable, and if any
part of any provision is held illegal, void or invalid under applicable law,
such provision may be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired, but
will remain binding in accordance with its terms.

 

D.    This Agreement and all the rights and obligations arising herefrom shall
be interpreted and applied in accordance with the laws of the Province of
Ontario and in the courts of the Province of Ontario there shall be exclusive
jurisdiction to determine all disputes relating to this Agreement and all the
rights and obligations created hereby. I hereby irrevocably attorn to the
jurisdiction of the courts of the Province of Ontario.

 

E.    I acknowledge that my employment with the Company is contingent on my
acceptance and my observance of this Agreement, and that such employment is
adequate

 

 

 

November 24, 1997 General Agreement

page 2



--------------------------------------------------------------------------------

and sufficient consideration to bind me to all of the covenants and agreements
made by me under this Agreement.

 

 

P.G. Hooton

--------------------------------------------------------------------------------

     

Anik Ganguly

--------------------------------------------------------------------------------

Print Name of Witness       Print Name of Employee

 

/s/ P.G. Hooton

--------------------------------------------------------------------------------

     

/s/    Anik Ganguly

--------------------------------------------------------------------------------

Signature of Witness       Signature of Employee

 

 

Date: 12/5/97

 

 

 

November 24, 1997 General Agreement

page 3